I

An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

{in ma my,

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN LUl'L‘I‘ili‘I’IVI“e ND. 60088
Appellant,

 FELEE

SIMON, INC; AND SPGGC, LLC,
JUN 1 5 2015

Bee t ancients.
TRACIE K. LINDEI‘J‘AN

CLER OF FUPREME QQURT
BY

 

 ORDER DISMISSING 

 

newt? CLERK
This proper person appeal was docketecl in this court without

payment of the requisite filing fee. On April 6% 2015, this court tlenied
appellant’s request to proceed in ferma pauperis and directed him tu pay
the ﬁling fee Within 10 days or the appeal would be. dismissed.

Mare than 10 days have passed, but aﬁpellant has net paid the.
ﬁling fee. 0:151 April 20, 2015, appellant filed a metion for reconsideration
of our April 6: 2015, order. No good cause appearing, the mation for

reconsideration is denied. This; appeal is dismissed.

It is $0 ORDERED.

 l m.

 cc: Hon. Jennifer P, Togliatti, District Judge
 John Luckett
Armstrong Teasdale: LLPfLas Vegas
Eighth District Court Clerk

xi 7   a . , _ , W 154231397